HELD, that a judgment in favour of the defendant upon a demurrer to the declaration, is no bar to a subsequent suit for the same cause. Lepping v. Kedgewin, 1 Mod. 207 (1).Held,, also, that in an action of debt upon a note, the interest ascertained to be due at th^ime of the judgment, ought to be entered as so much in damages; and that the judgment in such case is that the plaintiff recover against the defendant the sum of-dollars in debt, and He sum of-dollars in damages, making in all thé sum of-dollars, together with his costs and charges.